MEMORANDUM *
Appellant Hugh L. Ezzell claims that Washoe County violated his right to procedural due process when the County cited him for occupying a trailer on his property during the construction of his house and a justice of the peace ordered him to cease using the trailer as a residence. Ezzell’s right to occupy the trailer was limited by a local ordinance authorizing the use of a trailer as a residence for only eighteen months during construction. Since Ezzell’s property interest in occupying the trailer had expired after eighteen months, the district court correctly held that there was no due process violation. See Cassidy v. Hawaii, 915 F.2d 528, 530-31 (9th Cir.1990). In any event, Ezzell received both notice (the citation) and an opportunity to be heard (the court hearing).
Ezzell also claims that the County violated his right to be free from unreasonable seizure of his person when the County cited him for violating the ordinance and the justice of the peace ordered him to vacate the trailer. Under the circumstances, the district court properly concluded that Ezzell was not “seized” for purposes of the Fourth Amendment. See United States v. Mendenhall, 446 U.S. 544, 554, 100 S.Ct. 1870, 64 L.Ed.2d 497 (1980).
AFFIRMED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as may be provided by Ninth Circuit Rule 36-3.